716 N.W.2d 275 (2006)
475 Mich. 901
Lisa SMITH, as Next Friend of Emily Smith, a minor, Karen Small, as Next Friend of Jessica Small, a minor, Melissa Wilson, as Next Friend of Kayla Wilson, a minor, Peggy Hall, as Next Friend of Teresa Hall, a minor, Diann Williams, as Next Friend of Brianna Williams, a minor, Larry Smith, as *276 Next Friend of Heidie Steck, a minor, Michelle Cole, as Next Friend of Jessica Cole, a minor, and Christial Sierra, as Next Friend of Latisha Sierra and Angelina Sierra, minors, Plaintiffs-Appellees,
v.
Captain Randall VANLANDINGHAM, and Captain Karen VanLandingham, Defendants-Appellees, and
The Salvation Army, Defendant-Appellant.
Holly Ramos, as Next Friend of Taylor Ramos, a minor, Plaintiff-Appellee,
v.
Captain Randall VanLandingham, and Captain Karen VanLandingham, Defendants-Appellees, and
The Salvation Army, Defendant-Appellant.
Docket Nos. 127440, 127441. COA Nos. 255488, 258006.
Supreme Court of Michigan.
July 7, 2006.
On order of the Court, the applications for leave to appeal the October 7 and October 11, 2004 orders of the Court of Appeals are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we direct the Clerk to schedule oral argument for 9:30 a.m. on September 7, 2006, on whether to grant the applications or take other peremptory action. The parties shall submit supplemental briefs no later than August 7, 2006, addressing whether plaintiffs were required, in order to proceed on their claim that defendant Karen VanLandingham was acting within the scope of her employment when she failed to notify the authorities of the sexual abuse committed by her husband, to either (1) produce documentary evidence that the Salvation Army had a policy discouraging employees from notifying the police about allegations of sexual abuse, see MCR 2.116(G)(4), or (2) file an affidavit showing that the facts necessary to support their claim could not be presented because they were only known to persons whose affidavits plaintiffs could not procure, see MCR 2.116(H).